APPEAL OF ALBERT O. FOSTER.Foster v. CommissionerDocket No. 3063.United States Board of Tax Appeals2 B.T.A. 180; 1925 BTA LEXIS 2509; June 26, 1925, Decided Submitted May 21, 1925.  *2509 Richard R. Martin, Esq., for the taxpayer.  Blount Ralls, Esq., for the Commissioner.  *180  Before STERNHAGEN, LANSDON, GREEN, and LOVE.  This appeal is from a determination of a deficiency in income taxes for the year 1920 of $2,087.72, and for the year 1921 of $171.78 - total $2,259.50 - subject to an overassessment for the year 1919 of $2,206.63.  FINDINGS OF FACT.  It was agreed by the parties that the facts in this appeal are, in all material phases, identical with the facts in the , and that the decision in that appeal should control this appeal.  *181  DECISION.  The determination of the Commissioner is approved, and, by reason of the overassessment for 1919, final determination will be made on consent or 10 days' notice, under Rule 50.